Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura (JP2008145543A).
 	Regarding claim 1, Nakamura discloses a micromachined mirror assembly (Fig. 1 and 2) for controlling directions of optical signals in an optical sensing system, the micromachined mirror assembly comprising: a micro mirror (221) suspended over a substrate (41) by at least one beam (23, 24) mechanically coupled to the micro mirror, the micro mirror being separate from the substrate in a vertical direction (note silicone layer 41 separated from layer 21 and beams 23 and 24 in a vertical direction); and at least one piezoelectric actuator (31, 32) mechanically coupled to the at least one beam and configured to drive the micro mirror via the at least one beam, wherein the at least one piezoelectric actuator is configured to drive the micro mirror to tilt in a horizontal plane (note paper face plane in Figure 2) around a first axis (x) based on a first electrical signal applied to the at least one piezoelectric actuator, wherein the first electrical signal causes a piezoelectric material of the at least one piezoelectric actuator to expand in a first direction (A) in parallel with the first axis.
	In a section of the translation, Nakamura states:
In particular, in the present embodiment, the substrate 2 is formed by processing one Si layer of the SOI substrate. Further, the first layer 41 of the support 4 described later is formed by processing the other Si layer of the SOI substrate (the Si layer opposite to the one Si layer). Further, a second layer 42 of the support 4 described later is formed by processing the SiO .sub.2 layer of the SOI substrate.
	In other words, the SOI (Silicone-On-Insulation) is composed of silicone layers 2 and 41, and a silicone oxide layer 42 which is in between.  The support 4 or layers 41 and 42 separate the micro mirror 221 in the vertical direction as shown in Figures 3 and 4.  Thus, the substrate layers 41 and 42 meet the vertical separation as now claimed.
	Regarding claim 2, Nakamura discloses the piezoelectric actuator bends in a second direction (Fig. 4a and 4b) perpendicular to the first direction (note the shift of piezoelectric 32 in the vertical direction).
	Regarding claim 3, Nakamura discloses the first electrical signal causes an electrical field in the piezoelectric material perpendicular to the first direction (Fig. 3).
	Regarding claim 4, Nakamura inherently discloses the at least one piezoelectric actuator is at least one of a unbimorph piezoelectric actuator or a bimorph piezoelectric actuator.
	Regarding claim 5, Nakamura discloses the at least one beam comprises a first beam (23) and a second beam (24), the first beam being mechanically coupled to one side of the micro mirror and the second beam being mechanically coupled to an opposite side of the micro mirror, and the at least one piezoelectric actuator (31, 32) is mechanically coupled to the first and second beams.
	Regarding claim 6, Nakamura discloses the at least one piezoelectric actuator comprises a first piezoelectric actuator (31) and a second piezoelectric actuator (32), the first piezoelectric actuator is configured to receive the first electrical signal, and the second piezoelectric actuator is configured to receive a second electrical signal, wherein the first and second electrical signals have a same frequency.  Note an excerpt from the translation:  The voltage applied to each piezoelectric element 31 and 32 is a voltage that periodically changes at a frequency equal to the torsional resonance frequency of the torsional vibrator constituted by the movable plate 22 and the pair of shaft members 23 and 24. 
	Regarding claim 7, Nakamura discloses the frequency of the first or second electrical signal is equal to a resonant frequency of the micro mirror (note the excerpt above).
	Regarding claim 8, Nakamura discloses the first and second electrical signals are different in at least one of amplitude or phase.  Note an excerpt from the translation:  More specifically, for example, when intermittent direct current is used, when a voltage is applied to the piezoelectric element 31, no voltage is applied to the piezoelectric element 32, while a voltage is applied to the piezoelectric element 31. When not, a voltage is applied to the piezoelectric element 32.
	Regarding claim 9, Nakamura discloses the first and second piezoelectric actuators bend in different directions caused by the first Reply to Office Action of May 17, 2022Application No. 16/732,103and second electrical signals (note Fig. 4a and 4b).
	Regarding claim 10, Nakamura discloses the at least one piezoelectric actuator is rigidly coupled to at least one anchor (25, 26), the at least one anchor is mechanically coupled to the at least one beam, and the at least one piezoelectric actuator is configured to drive the micro mirror by causing a displacement of the at least one anchor based on the first electrical signal (note Fig. 4a and 4b).
	Regarding claim 11, Nakamura discloses the at least one piezoelectric actuator and the at least one anchor are both disposed on the substrate (note 21 in Fig1).
	Regarding claims 13-16, see similar rejections as set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (JP2008145543A) in view of da Silva et al. (2012/0236379).
Regarding claim 12, Nakamura does not disclose the second set of piezoelectric
actuators are configured to drive the micro mirror to tilt around a second axis as
claimed. Da Silva teaches a second set of actuators to drive the micro mirror to tilt
around a second axis (822 and 324, or 326 and 328). By using second set of actuators,
a two dimensional space can be scanned by using only one mirror scanner. This
greatly reduces the physical size of the scanning system if a two dimensional space is
needed to be scanned. Hence, it would have been obvious to one of ordinary skill in the
art before the effective filing date of the claimed invention to include da Silva into Nakamura so that a two dimensional space could be scanned.
Regarding claims 17-20, Nakamura discloses all the features of the instant invention except  the transmitter configured to emit optical signals in a plurality of directions and the receiver configured to detect reflected optical signals as claimed. 
Da Silva teaches a transmitter (120) and receiver (160).  Since Nakamura can be used as an optical deflector for any scanning device (Fig. 9 and 10), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include da Silva into Nakamura so that Nakamura could be used to carry out laser detection and ranging operation as in da Silva.
Response to Arguments
Applicant's arguments filed 11/2/22 have been fully considered but they are not persuasive.  
 	With respect to applicant’s argument that Nakamura's light reflecting portion 221 is not "suspended over" frame 21 and it is not "separate from" frame 21 "in a vertical direction" as required by amended independent claim 1, the examiner disagrees.  As set forth in the rejection above, Nakamura clearly discloses that the micro mirror is separated from and supported by the support 4 in the vertical direction, which is composed of silicone layer 41 and silicone oxide layer 42.  The layers 2, 41, and 42 form a SOI or Silicone-On-Insulation.  Thus, the substrate layers 41 and 42 clearly meet new limitation as now claimed.  
	In view of foregoing, it is clear that applicant fails to overcome Nakamura.  As a result, the rejection is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422